DETAILED ACTION
This action is in response to applicant's amendment filed 08/05/22.
The examiner acknowledges the amendments to the claims.
Claims 1-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 14-16 have been withdrawn in light of applicant’s amendments; namely the prior art of record do not teach or render obvious a space formed between first and second sections of the sleeve increasing toward the distal end of the sleeve. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination teaches or renders obvious a medical device deployment system including, inter alia, a sleeve that constrains a medical device and has a second section partially everted over a first section wherein a space if formed between the first and second sections that increases toward the distal end of the sleeve, as in independent claim 14.  Also, for independent claims 1, 17, and 20, see reasons for indication of allowable subject matter on page 11 of the office action filed 05/05/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/DIANE D YABUT/Primary Examiner, Art Unit 3771